OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                          P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                   ©FFBCflAL Bir"""          '
                   STATE OF TEXAi
                   PENALTY FOR
                                                                      0 2   1R
   2/4/2015        PRIVATE USE                                        0002003152       FEB09 2015
                                                                  • |\/iAILED FROM Z'P^-OPP 73 711
   GREEN, BUDDY DELBERT {Tr:Ct. Nq3?4'                      07-A:         WR-78,655-02
                                                       lv,
   The Court has dismissed your a'pplicatioiffpr,writj.OT  habeas corpus without written
   order; the sentence has been discharged?.See Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).                   ••vass**
                                                                                  Abel Acosta, Clerk

                                    BUDDY D/LBERT GREEN
                                    TAYLORfcOUNTY JAIL
                                    910 SOUTH 27TH STREET
                                    ABILE/lE,TX 79602
'—jits?-'*? *y»*
N3B       -?3&02                     ,'''mi'nii'lfi'iilhlill¥liii'ilil,illli,l¥i'ill'lil'lii